Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office Action corresponds to application 16/000,786 which was filed on 6/5/2018 and is a CON of 14/453,165 filed 8/6/2014. 

Response to Amendment
	In the reply filed 5/16/2022, claims 1-3, 6, 8-10, 15-17, and 20 have been amended.  No claims have been cancelled or added.  Accordingly, claims 1-20 stand pending.	 

Response to Arguments
Applicant's arguments filed 5/16/2022 have been fully considered but are moot in view of new grounds of rejection.
The applicant argues that Wertheimer teaches “determining whether any of the one or more data chunks are already stored at the networked storage device before sending the one or more data chunks to the networked storage device”.  The examiner respectfully disagrees.  Wertheimer teaches in figure 1 and paragraphs 0029 and 0065, the backup server determining if any of the data chunks are already stored and while this is done after the backup server receives the data, it is done before the data is sent to the networked storage.  Wertheimer teaches that while the backup server 130 includes storage 140, the storage may comprise one or more separate storage locations, which means the backup server determines if the data chunk is a duplicate before sending the data chunk to the networked attached storage.  Therefore, the examiner is not persuaded.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4, 6-11, 13-18, and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10459886. Although the claims at issue are not identical, they are not patentably distinct from each other because all the limitations of the instant application are included in the patent 10459886.

Application 16000786
Patent 10459886
1, 8, 15. A method, comprising: receiving a storage request to store data on a networked storage device; 
receiving data associated with the storage request; 
parsing the data to identify one or more data chunks, 
determining whether any of the one or more data chunks are already stored at the networked storage device before sending the one or more data chunks to the networked storage device.
1. A method, comprising: at a client device comprising a processor and memory, identifying a fingerprint for a data chunk by applying a hash function to the data chunk via the processor, the data chunk determined by parsing a data stream at the client device, the data stream designated for storage at a networked storage system, using functions in a custom communications protocol interface, the custom communications protocol interface including a parser and a fingerprinter for facilitating client-side deduplication, the custom communications protocol interface being at the client device and being operable to communicate with at least one other module at the client device via a standard communications protocol, the custom communications protocol interface at the client device being operable to communicate with the networked storage system using at least one non-standard interaction; determining whether the data chunk is stored in a local chunk cache at the client device; verifying that the data chunk is correctly identified by comparing a first length of the data chunk determined by parsing the data stream with a second length of the data chunk stored in the local chunk cache; and in response to a determination that the data chunk is not stored in the local chunk cache, determining whether the data chunk is stored at the networked storage system by transmitting the fingerprint to the networked storage system via the network; in response to receiving a message from the networked storage system that the data chunk is not stored at the networked storage system, transmitting the data chunk and a block map update request message to the networked storage system via a network, the block map update request message including information to update a block map at the networked storage system, the block map identifying a designated memory location at which the data chunk is to be stored at the networked storage system; and after the block map update request message is transmitted to the network storage system, storing the data chunk in a local chunk cache.
2, 9, 16.determining a fingerprint value for each data chunk of the one or more data chunks; and 
determining, for each data chunk, whether its fingerprint value is associated with a data chunk already stored at the networked storage device.
1. A method, comprising: at a client device comprising a processor and memory, identifying a fingerprint for a data chunk by applying a hash function to the data chunk via the processor, the data chunk determined by parsing a data stream at the client device, the data stream designated for storage at a networked storage system, using functions in a custom communications protocol interface, the custom communications protocol interface including a parser and a fingerprinter for facilitating client-side deduplication, the custom communications protocol interface being at the client device and being operable to communicate with at least one other module at the client device via a standard communications protocol, the custom communications protocol interface at the client device being operable to communicate with the networked storage system using at least one non-standard interaction; determining whether the data chunk is stored in a local chunk cache at the client device; verifying that the data chunk is correctly identified by comparing a first length of the data chunk determined by parsing the data stream with a second length of the data chunk stored in the local chunk cache; and in response to a determination that the data chunk is not stored in the local chunk cache, determining whether the data chunk is stored at the networked storage system by transmitting the fingerprint to the networked storage system via the network; in response to receiving a message from the networked storage system that the data chunk is not stored at the networked storage system, transmitting the data chunk and a block map update request message to the networked storage system via a network, the block map update request message including information to update a block map at the networked storage system, the block map identifying a designated memory location at which the data chunk is to be stored at the networked storage system; and after the block map update request message is transmitted to the network storage system, storing the data chunk in a local chunk cache.
3, 10, 17. wherein determining whether any of the one or more data chunks are already stored at the networked storage device comprises determining whether one of the respective fingerprint values of the one or more data chunks corresponds to a fingerprint value associated with a data chunk that is already stored at the networked storage device
1. A method, comprising: at a client device comprising a processor and memory, identifying a fingerprint for a data chunk by applying a hash function to the data chunk via the processor, the data chunk determined by parsing a data stream at the client device, the data stream designated for storage at a networked storage system, using functions in a custom communications protocol interface, the custom communications protocol interface including a parser and a fingerprinter for facilitating client-side deduplication, the custom communications protocol interface being at the client device and being operable to communicate with at least one other module at the client device via a standard communications protocol, the custom communications protocol interface at the client device being operable to communicate with the networked storage system using at least one non-standard interaction; determining whether the data chunk is stored in a local chunk cache at the client device; verifying that the data chunk is correctly identified by comparing a first length of the data chunk determined by parsing the data stream with a second length of the data chunk stored in the local chunk cache; and in response to a determination that the data chunk is not stored in the local chunk cache, determining whether the data chunk is stored at the networked storage system by transmitting the fingerprint to the networked storage system via the network; in response to receiving a message from the networked storage system that the data chunk is not stored at the networked storage system, transmitting the data chunk and a block map update request message to the networked storage system via a network, the block map update request message including information to update a block map at the networked storage system, the block map identifying a designated memory location at which the data chunk is to be stored at the networked storage system; and after the block map update request message is transmitted to the network storage system, storing the data chunk in a local chunk cache.system; and after the block map update request message is transmitted to the network storage system, storing the data chunk in a local chunk cache.
4, 11, 18. upon determining that a particular data chunk of the one or more data chunks is not stored at the networked storage device, sending the particular data chunk to the networked storage device
1. A method, comprising: at a client device comprising a processor and memory, identifying a fingerprint for a data chunk by applying a hash function to the data chunk via the processor, the data chunk determined by parsing a data stream at the client device, the data stream designated for storage at a networked storage system, using functions in a custom communications protocol interface, the custom communications protocol interface including a parser and a fingerprinter for facilitating client-side deduplication, the custom communications protocol interface being at the client device and being operable to communicate with at least one other module at the client device via a standard communications protocol, the custom communications protocol interface at the client device being operable to communicate with the networked storage system using at least one non-standard interaction; determining whether the data chunk is stored in a local chunk cache at the client device; verifying that the data chunk is correctly identified by comparing a first length of the data chunk determined by parsing the data stream with a second length of the data chunk stored in the local chunk cache; and in response to a determination that the data chunk is not stored in the local chunk cache, determining whether the data chunk is stored at the networked storage system by transmitting the fingerprint to the networked storage system via the network; in response to receiving a message from the networked storage system that the data chunk is not stored at the networked storage system, transmitting the data chunk and a block map update request message to the networked storage system via a network, the block map update request message including information to update a block map at the networked storage system, the block map identifying a designated memory location at which the data chunk is to be stored at the networked storage system; and after the block map update request message is transmitted to the network storage system, storing the data chunk in a local chunk cache.system; and after the block map update request message is transmitted to the network storage system, storing the data chunk in a local chunk cache.
6, 13, 20. sending block map information to the networked storage device, the contents of the block map information based at least in part on the determining whether any of the one or more data chunks are already stored at the networked storage device
1. A method, comprising: at a client device comprising a processor and memory, identifying a fingerprint for a data chunk by applying a hash function to the data chunk via the processor, the data chunk determined by parsing a data stream at the client device, the data stream designated for storage at a networked storage system, using functions in a custom communications protocol interface, the custom communications protocol interface including a parser and a fingerprinter for facilitating client-side deduplication, the custom communications protocol interface being at the client device and being operable to communicate with at least one other module at the client device via a standard communications protocol, the custom communications protocol interface at the client device being operable to communicate with the networked storage system using at least one non-standard interaction; determining whether the data chunk is stored in a local chunk cache at the client device; verifying that the data chunk is correctly identified by comparing a first length of the data chunk determined by parsing the data stream with a second length of the data chunk stored in the local chunk cache; and in response to a determination that the data chunk is not stored in the local chunk cache, determining whether the data chunk is stored at the networked storage system by transmitting the fingerprint to the networked storage system via the network; in response to receiving a message from the networked storage system that the data chunk is not stored at the networked storage system, transmitting the data chunk and a block map update request message to the networked storage system via a network, the block map update request message including information to update a block map at the networked storage system, the block map identifying a designated memory location at which the data chunk is to be stored at the networked storage system; and after the block map update request message is transmitted to the network storage system, storing the data chunk in a local chunk cache.system; and after the block map update request message is transmitted to the network storage system, storing the data chunk in a local chunk cache.
7, 14. wherein the block map update information includes information pertaining to a storage location of one or more of the one or more data chunks
1. A method, comprising: at a client device comprising a processor and memory, identifying a fingerprint for a data chunk by applying a hash function to the data chunk via the processor, the data chunk determined by parsing a data stream at the client device, the data stream designated for storage at a networked storage system, using functions in a custom communications protocol interface, the custom communications protocol interface including a parser and a fingerprinter for facilitating client-side deduplication, the custom communications protocol interface being at the client device and being operable to communicate with at least one other module at the client device via a standard communications protocol, the custom communications protocol interface at the client device being operable to communicate with the networked storage system using at least one non-standard interaction; determining whether the data chunk is stored in a local chunk cache at the client device; verifying that the data chunk is correctly identified by comparing a first length of the data chunk determined by parsing the data stream with a second length of the data chunk stored in the local chunk cache; and in response to a determination that the data chunk is not stored in the local chunk cache, determining whether the data chunk is stored at the networked storage system by transmitting the fingerprint to the networked storage system via the network; in response to receiving a message from the networked storage system that the data chunk is not stored at the networked storage system, transmitting the data chunk and a block map update request message to the networked storage system via a network, the block map update request message including information to update a block map at the networked storage system, the block map identifying a designated memory location at which the data chunk is to be stored at the networked storage system; and after the block map update request message is transmitted to the network storage system, storing the data chunk in a local chunk cache.system; and after the block map update request message is transmitted to the network storage system, storing the data chunk in a local chunk cache.







Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed an abstract idea without significantly more. The claims recite receiving data, parsing data, checking for duplicates of the data, and storing the data.
These limitations, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “comprising one or more processors and memory” nothing in the claim element precludes the step from practically being performed in the mind. For example, receiving, parsing, comparing, and storing data are processes that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claims recite an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claims only recite two additional element – one or more processors and memory. The processor and memory in the steps are recited at a high-level of generality (i.e., as a generic computer function of receiving and storing data) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Dependent claims 2-7, 9-14, and 16-20 recite additional elements of determining a fingerprint value, determining if the data is stored based on the fingerprint, sending the data to the storage device, the storage includes metadata, index information, and updating the index. These additional elements amount to no more than part of the abstract idea or mere extra-solution activity.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a processor and memory to perform the steps or the additional elements from the dependent claims amounts to no more than part of the abstract idea, mere extra-solution activity, and mere instructions to apply the exception using a generic computer component. The claims are not patent eligible.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 6-7, 15-18, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated Wertheimer et al. (US2013/0110783), hereinafter Wertheimer.

Regarding Claim 1:
Wertheimer teaches:
A method, comprising: receiving a storage request to store data on a networked storage device (Wertheimer, figure 1, [0027, 0029, 0062], note receives backups from the plurality of clients; note web-services storage); 
receiving data associated with the storage request (Wertheimer, figure 1, [0027, 0029, 0062], note receives backups from the plurality of clients; note web-services storage); 
parsing the data to identify one or more data chunks (Wertheimer, [0065], note the backup server may apply a hashing algorithm to each data block that it receives as part of a backup), 
determining whether any of the one or more data chunks are already stored at the networked storage device before sending the one or more data chunks to the networked storage device (Wertheimer, figure 1, [0007, 0029, 0065], note if the hash value is recognized, then the backup server determines that a copy received in the backup is a duplicate of some other block version that has already been backed up to disk, to such a determination, the backup server does not store another copy of the block to disk; note that while the backup server 130 includes storage 140, the storage may comprise one or more separate storage locations, which means the backup server determines if the data chunk is a duplicate before sending the data chunk to the networked attached storage).

Regarding Claim 2:
Wertheimer shows the method as disclosed above;
Wertheimer further teaches:
determining a fingerprint value for each data chunk of the one or more data chunks (Wertheimer, [0007, 0065], note backup server hashes each chunk of the data and compares the hash value produced by the chunk to the hash value produced by the same chunk in the most recent prior backup operation); and 
determining, for each data chunk, whether its fingerprint value is associated with a data chunk already stored at the networked storage device (Wertheimer, [0007, 0029, 0065], note if the hash values for a chunk match the previous hash values for the same chunk, then the backup server discards the chunk).

Regarding Claim 3:
Wertheimer shows the method as disclosed above;
Wertheimer further teaches:
wherein determining whether any of the one or more data chunks are already stored at the networked storage device comprises determining whether one of the respective fingerprint values of the one or more data chunks corresponds to a fingerprint value associated with a data chunk that is already stored at the networked storage device (Wertheimer, [0007, 0065], note the backup server hashes each chunk of the data as it arrives and compares the hash value produced by the chunk to the hash value produced by the same chunk in the most recent prior backup operation. if the hash values for a chunk match the previous hash values for the same chunk, then the backup server discards the chunk).

Regarding Claim 4:
Wertheimer shows the method as disclosed above;
Wertheimer further teaches:
upon determining that a particular data chunk of the one or more data chunks is not stored at the networked storage device, sending the particular data chunk to the networked storage device (Wertheimer, figure 1, [0007, 0029, 0065], note he backup server hashes each chunk of the data as it arrives and compares the hash value produced by the chunk to the hash value produced by the same chunk in the most recent prior backup operation. If the hash values for a chunk match the previous hash values for the same chunk, then the backup server discards the chunk. Otherwise, the backup server sends the chunk to storage; note that while the backup server 130 includes storage 140, the storage may comprise one or more separate storage locations, which means the backup server determines if the data chunk is a duplicate before sending the data chunk to the networked attached storage).

Regarding Claim 6:
Wertheimer shows the method as disclosed above;
Wertheimer further teaches:
sending block map information to the networked storage device, the contents of the block map information based at least in part on the determining whether any of the one or more data chunks are already stored at the networked storage device (Wertheimer, figure 1, [0028-0029, 0044, 0065], note index is configured to allow backup server to identify the physical location of every block for a given datafile; note index information includes hash values for each data block that is used to determine if the data chunks are already stored, which is sent to the storage device when stored and interpreted as block map information).

Regarding Claim 7:
Wertheimer shows the method as disclosed above;
Wertheimer further teaches:
wherein the block map update information includes information pertaining to a storage location of one or more of the one or more data chunks (Wertheimer, figure 1, [0028-0029, 0043-0044, 0065, note backups include only those blocks from the set of data that have changed since the last backup, the index entry for a given block specifies the physical location of the block on the storage used by the backup server. The index allows the backup server to find the complete set of blocks that belonged to a datafile as of the time an incremental backup was taken, regardless of how many different backups contribute blocks to the datafile).

Claim 15 discloses substantially the same limitations as claim 1 respectively, except claim 15 is directed to a non-transitory machine-readable medium while claim 1 is directed to a method. Therefore claim 15 is rejected under the same rationale set forth for claim 1.

Claim 16 discloses substantially the same limitations as claim 2 respectively, except claim 16 is directed to a non-transitory machine-readable medium while claim 2 is directed to a method. Therefore claim 16 is rejected under the same rationale set forth for claim 2.

Claim 17 discloses substantially the same limitations as claim 3 respectively, except claim 17 is directed to a non-transitory machine-readable medium while claim 3 is directed to a method. Therefore claim 17 is rejected under the same rationale set forth for claim 3.

Claim 18 discloses substantially the same limitations as claim 4 respectively, except claim 18 is directed to a non-transitory machine-readable medium while claim 4 is directed to a method. Therefore claim 18 is rejected under the same rationale set forth for claim 4.

Claim 20 discloses substantially the same limitations as claim 6 respectively, except claim 20 is directed to a non-transitory machine-readable medium while claim 6 is directed to a method. Therefore claim 20 is rejected under the same rationale set forth for claim 6.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 15, 12, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wertheimer in view of Ekchian et al. (US2012/0259635), hereinafter Ekchian.

Regarding Claim 5:
Wertheimer shows the method as disclosed above;
Wertheimer further teaches:
wherein the storage request includes metadata (Wertheimer, [0025, 0062, 0065], note metadata)
While Wertheimer as modified teaches including metadata, Wertheimer as modified doesn’t specifically teach metadata comprising at least one of: one or more headers that identify one or more file names, one or more file sizes, or one or more directories.  However, Ekchian is in the same field of endeavor, data management, and Ekchian teaches:
wherein the storage request includes metadata comprising at least one of: one or more headers that identify one or more file names, one or more file sizes, or one or more directories (Ekchian, [0077], note metadata file may include a header which may comprise the metadata file name).
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Ekchian because this would improve the tracking and management of the data.

Regarding Claim 12:
Wertheimer as modified shows the method as disclosed above;
Wertheimer as modified further teaches:
wherein the storage request includes metadata (Wertheimer, [0025, 0062, 0065], note metadata)
While Wertheimer as modified teaches including metadata, Wertheimer as modified doesn’t specifically teach metadata comprising at least one of: one or more headers that identify one or more file names, one or more file sizes, or one or more directories.  However, Ekchian is in the same field of endeavor, data management, and Ekchian teaches:
wherein the storage request includes metadata comprising at least one of: one or more headers that identify one or more file names, one or more file sizes, or one or more directories (Ekchian, [0077], note metadata file may include a header which may comprise the metadata file name).
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Ekchian because this would improve the tracking and management of the data.

Claim 19 discloses substantially the same limitations as claim 5 respectively, except claim 19 is directed to a non-transitory machine-readable medium while claim 5 is directed to a method. Therefore claim 19 is rejected under the same rationale set forth for claim 5.

Claim Rejections - 35 USC § 103

Claim(s) 8-11 and 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wertheimer in view of Smith (US2009/0276454).

Regarding Claim 8:
Wertheimer teaches:
A system, comprising: one or more processors (Wertheimer, figure 5, note processor); and 
a memory storing instructions that when executed by the one or more processors, cause the one or more processors to perform operations (Wertheimer, figure 5, note memories) comprising: 
receive a storage request to store data on a networked storage device, the storage request being part of at least one of: a storage operation for retrieval of the data by other devices, or a backup operation (Wertheimer, figure 1, [0027, 0029, 0062], note receives backups from the plurality of clients; note web-services storage); 
receive data associated with the storage request (Wertheimer, figure 1, [0027, 0029, 0062], note receives backups from the plurality of clients; note web-services storage); 
parse the received data to identify one or more data chunks (Wertheimer, [0065], note the backup server may apply a hashing algorithm to each data block that it receives as part of a backup); 
determine whether any of the one or more data chunks are already stored at the networked storage device before sending the one or more data chunks to the networked storage device (Wertheimer, figure 1, [0007, 0029, 0065], note if the hash value is recognized, then the backup server determines that a copy received in the backup is a duplicate of some other block version that has already been backed up to disk, to such a determination, the backup server does not store another copy of the block to disk; note that while the backup server 130 includes storage 140, the storage may comprise one or more separate storage locations, which means the backup server determines if the data chunk is a duplicate before sending the data chunk to the networked attached storage).
While Wertheimer teaches parse the received data to identify one or more data chunks, Wertheimer doesn’t specifically state the parse comprises a rolling hash parsing technique.  However, Smith is in the same field of endeavor, data management, and Smith teaches:
parse the received data to identify one or more data chunks, wherein the parse comprises a rolling hash parsing technique (Smith, [0039], note hashing data chunks using a rolling hash algorithm.  When combined with the previous reference this would be for the hashing used by Wertheimer).
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Smith because this would improve management of the data (Smith. [0004]).

Regarding Claim 9:
Wertheimer as modified shows the method as disclosed above;
Wertheimer as modified further teaches:
wherein the operations further comprise: determine a fingerprint value for each data chunk of the one or more data chunks (Wertheimer, [0007, 0065], note backup server hashes each chunk of the data and compares the hash value produced by the chunk to the hash value produced by the same chunk in the most recent prior backup operation); and 
determining, for each data chunk, whether its fingerprint value is associated with a data chunk already stored at the networked storage device (Wertheimer, [0007, 0029, 0065], note if the hash values for a chunk match the previous hash values for the same chunk, then the backup server discards the chunk).

Regarding Claim 10:
Wertheimer as modified shows the method as disclosed above;
Wertheimer as modified further teaches:
wherein determining whether any of the one or more data chunks are already stored at the networked storage device comprises determining whether one of the respective fingerprint values of the one or more data chunks corresponds to a fingerprint value associated with a data chunk that is already stored at the networked storage device (Wertheimer, [0007, 0065], note the backup server hashes each chunk of the data as it arrives and compares the hash value produced by the chunk to the hash value produced by the same chunk in the most recent prior backup operation. if the hash values for a chunk match the previous hash values for the same chunk, then the backup server discards the chunk).

Regarding Claim 11:
Wertheimer as modified shows the method as disclosed above;
Wertheimer as modified further teaches:
wherein the operations further comprise: upon determination that a particular data chunk of the one or more data chunks is not stored at the networked storage device, send the particular data chunk to the networked storage device (Wertheimer, figure 1, [0007, 0029, 0065], note he backup server hashes each chunk of the data as it arrives and compares the hash value produced by the chunk to the hash value produced by the same chunk in the most recent prior backup operation. If the hash values for a chunk match the previous hash values for the same chunk, then the backup server discards the chunk. Otherwise, the backup server sends the chunk to storage; note that while the backup server 130 includes storage 140, the storage may comprise one or more separate storage locations, which means the backup server determines if the data chunk is a duplicate before sending the data chunk to the networked attached storage).

Regarding Claim 13:
Wertheimer as modified shows the method as disclosed above;
Wertheimer as modified further teaches:
wherein the operations further comprise send block map information to the networked storage device, the contents of the block map information based at least in part on whether any of that the one or more data chunks are stored at the networked storage device (Wertheimer, figure 1, [0028-0029, 0044, 0065], note index is configured to allow backup server to identify the physical location of every block for a given datafile; note index information includes hash values for each data block that is used to determine if the data chunks are already stored, which is sent to the storage device when stored and interpreted as block map information).

Regarding Claim 14:
Wertheimer as modified shows the method as disclosed above;
Wertheimer as modified further teaches:
wherein the block map update information includes information pertaining to a storage location of one or more of the one or more data chunks (Wertheimer, figure 1, [0028-0029, 0043-0044, 0065, note backups include only those blocks from the set of data that have changed since the last backup, the index entry for a given block specifies the physical location of the block on the storage used by the backup server. The index allows the backup server to find the complete set of blocks that belonged to a datafile as of the time an incremental backup was taken, regardless of how many different backups contribute blocks to the datafile).
	
	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Sengupta et al. (US20140280664), Janakiraman (US8396841), O’Brian et al. (US20160019210), Lad et al. (US20140222770), and Yakushev et al. (US20130138620) teach checking for duplicate chunks before sending the chunks to storage;
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J MORRIS whose telephone number is (571)272-3314. The examiner can normally be reached M-F 6:30-2:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on 571-270-0474. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN J MORRIS/Examiner, Art Unit 2152                                                                                                                                                                                                        9/21/2022

/NEVEEN ABEL JALIL/Supervisory Patent Examiner, Art Unit 2152